Citation Nr: 0518287	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  03-14 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to January 29, 2002, 
for the grant of special monthly compensation (SMC) under 
38 U.S.C. § 1114(k) based on loss of use of the left eye, 
having only light perception.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from October 1958 to 
October 1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from February 2002 and June 2002 RO decisions, which 
granted SMC under 38 U.S.C. § 1114(k) based on loss of use of 
the left eye, having only light perception, effective January 
29, 2002, and which denied an effective date earlier than 
January 29, 2002.  

In June 2004, the Board remanded this case to the RO for 
additional development.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  Service connection for post-operative cataract extraction 
of the left eye secondary to chronic glaucoma was 
established, effective in May 1978.  

3.  In connection with a claim of entitlement to service 
connection for diabetes mellitus, type II, filed in April 
2001, the veteran was afforded a VA examination on January 
29, 2002; at the time of the VA examination, the veteran 
reported that he was legally blind.  

4.  In a February 2002 rating decision, the RO granted SMC 
under 38 U.S.C. § 1114(k) based on loss of use of the left 
eye, having only light perception, effective from January 29, 
2002.

5.  It is not shown that a claim for SMC based on loss of use 
of the left eye was raised during the one-year period prior 
to January 29, 2002, or that the condition, blindness in one 
eye, on account of which SMC was awarded existed within the 
one-year period prior to January 29, 2002.


CONCLUSION OF LAW

The criteria for an effective date prior to January 29, 2002, 
for the award of SMC under 38 U.S.C. § 1114(k) based on loss 
of use of the left eye, having only light perception, have 
not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2004).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In this case, the Board notes that the veteran's claim stems 
from a notice of disagreement with the initial grant of SMC 
under 38 U.S.C. § 1114(k) based on loss of use of the left 
eye, having only light perception, and the assignment of an 
effective date for the SMC award.  In VAOPGCPREC 08-2003, 
published at 69 Fed. Reg. 25,180 (May 5, 2004), VA's General 
Counsel held that "[I]f, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103 notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue."  In this 
case, however, it does not appear that the RO had issued VCAA 
notice as to the underlying SMC claim at issue.

For the reasons noted below, the Board finds that VA has 
complied with the notification and assistance provisions of 
the VCAA such that the Board's decision to proceed in 
adjudicating this claim does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claims at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
following the RO decisions in February 2002 and June 2002, 
and, as explained herein below, complied with the 
requirements of the VCAA as interpreted by the Court in 
Pelegrini II.  The Board finds that the timing of the VCAA 
notice is not prejudicial to the veteran because it was sent 
prior to the transfer of the case to the Board for appellate 
consideration in March 2005, and the veteran was offered the 
ample opportunity to present evidence or argument in support 
of his appeal.  Accordingly, the Board will proceed to 
adjudicate this claim.  

In the VCAA notice sent to the veteran in June 2004, the RO 
generally advised him of what was required to prevail on a 
claim for an earlier effective date, what specifically VA had 
done and would do to assist in that claim, and what 
information and evidence the veteran was expected to furnish.  
The RO specifically informed the veteran that VA would assist 
him in obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  

Additionally, the RO informed the veteran of the information 
and evidence needed to substantiate his claim in the rating 
decisions of February 2002 and June 2002, statement of the 
case issued to him in March 2003, and supplemental statement 
of the case issued to him in December 2004.  See 38 U.S.C.A. 
§§ 5102, 5103.  In these documents the RO informed the 
veteran of the reasons for which his claim was denied and the 
evidence it had considered in denying the claim.  In the 
statement of the case and supplemental statement of the case, 
the RO advised the veteran of the legal criteria governing 
entitlement to the benefits sought on appeal, with particular 
reference in the statement of the case to 38 C.F.R. § 3.159 
and the United States Code cites relevant to the VCAA.  
Further, the statement of the case and supplemental statement 
of the case provided the veteran an opportunity to identify 
or submit any evidence he wished to be considered in 
connection with his appeal.  Thus, through the documents 
mailed to the veteran, the RO informed the veteran of the 
information and evidence needed to substantiate his claim.  
See 38 U.S.C.A. §§ 5102, 5103.  

With regard to notification, all the VCAA requires is that 
the duty to notify is satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, due 
process in regard to notification has been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) 
(harmless error).  In this case, based on the information the 
RO has provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded a personal 
hearing, but he declined.  The RO obtained VA treatment 
records on behalf of the veteran for inclusion in the claims 
folder.  In July 2002, the veteran himself submitted medical 
records, dated from September 1999 to June 2002, from the 
Durham VA Medical Center's eye clinic.  The veteran has not 
identified any additional evidence, such as private medical 
records, that should be considered in connection with his 
claims.  Further, given the nature of an earlier effective 
date claim, which is based on historical records, VA has not 
conducted contemporaneous medical inquiry in an effort to 
substantiate the claim.  38 U.S.C.A.§ 5103A(d).  In that 
regard, the Board notes that the evidence reviewed includes 
statements submitted by the veteran historically, as well as 
medical evidence relevant to the left eye disability.  
Accordingly, the Board finds that there is no prejudice to 
the veteran in proceeding to adjudicate the claim.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Earlier Effective Date

The effective date for an award of service connection and 
disability compensation, based on an original claim, is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400, (b)(2).  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  VA must look to all 
communications from a claimant that may be interpreted as 
applications or claims, formal and informal, for benefits and 
is required to identify and act on informal claims for 
benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).  If VA fails to forward an application form to the 
claimant after receipt of an informal claim, then the date of 
the informal claim must be accepted as the date of claim for 
purposes of determining an effective date.  Servello, 3 Vet. 
App. at 200.

The submission of certain medical reports concerning 
examination, treatment, or hospital admission or of certain 
lay evidence may represent an informal claim for increased 
benefits, when the reports relate to examination or treatment 
of a disability for which service connection has been 
previously established or when a claim specifying the benefit 
sought is received within one year from the date of such 
examination, treatment, or hospital admission.  38 C.F.R. § 
3.157(b) (2004); Quarles v. Derwinski, 3 Vet. App. 129, 135 
(1992).  The date of an outpatient or hospital examination 
at, or admission to, a VA hospital will be accepted as the 
date of receipt of the informal claim.  38 C.F.R. § 
3.157(b)(1) (2004).

SMC is payable with respect to a particular disability in 
addition to the basic rate of compensation that is otherwise 
payable for that disability.  See 38 C.F.R. § 3.350(a).

The veteran was separated from active duty in October 1969.  
Subsequently, service connection for post-operative cataract 
extraction of the left eye secondary to chronic glaucoma was 
established effective in October 1969.  In April 2001, the 
veteran filed a claim of entitlement to service connection 
for diabetes mellitus, type II.  In a February 2002 rating 
decision, the RO granted service connection for diabetes 
mellitus and diabetic retinopathy, the latter of which was 
combined with the already service-connected left eye 
disability.  

Also in the February 2002 rating decision, the RO awarded SMC 
under 38 U.S.C. § 1114(k) based on loss of use of the left 
eye, having only light perception, and assigned an effective 
date of January 29, 2002.  The RO awarded SMC on the basis of 
clinical findings of a VA examination conducted on January 
29, 2002.  At the time of the VA examination, the veteran 
claimed that he was legally blind, allegedly due to diabetes 
mellitus.  In its decision, the RO determined that the 
veteran met the criteria (i.e., light perception only in the 
left eye) for SMC for loss of use of the left eye, from the 
time of the January 29, 2002 VA examination.  
 
The award of SMC in the February 2002 rating decision was 
based on the RO's determination that the veteran's left eye 
disability had worsened, from one characterized by impaired 
vision to one characterized by blindness.  In the February 
2002 decision, the RO changed the Diagnostic Code under which 
the disability was listed from Diagnostic Codes 6013-6029, to 
denote impaired vision in one eye (from glaucoma and aphakia) 
but not blindness, to Diagnostic Codes 6013-6069, to denote 
blindness in one eye.  See 38 C.F.R. § 4.84a, Diagnostic 
Codes 6013, 6029, 6069 (2003).  When an eye disability is 
rated under Diagnostic Code 6069, entitlement to SMC is 
established.  38 C.F.R. § 4.84a, Diagnostic Code 6069.  

For purposes of ascertaining the proper effective date in 
this case, the VA examination report of January 29, 2002 
constitutes both an informal claim for an increased rating 
for the left eye disability and the date entitlement arose.  
The regulations provide that if it is factually ascertainable 
that an increase in disability occurred within one year prior 
to an informal claim for increased compensation, then the 
award of increased compensation shall be effective as of the 
earliest date during the one-year period prior to receipt of 
the claim as of which the increase in the disability is 
shown.  38 C.F.R. § 3.400(o)(2); see 38 U.S.C.A. § 
5110(b)(2).  Turning to the instant case, it must thus be 
determined whether the record shows that the increase in 
disability on account of which SMC was awarded in February 
2002 existed during the one-year period prior to the January 
29, 2002 informal claim.  It must also be determined whether 
an informal claim for the increased benefit of SMC was 
presented on the record prior to January 29, 2002.

The date of a VA medical record of examination, treatment, or 
hospital admission will constitute an informal claim for the 
increased benefit of SMC that is earlier than that of January 
29, 2002, if that record shows that the veteran's left eye 
disability had increased in severity and the evidence was 
dated after the establishment of service connection for the 
left eye disability.  The date of VA's receipt of certain 
private medical evidence or lay statements dated after the 
establishment of service connection for the left eye 
disability could also constitute an informal claim for the 
increased benefit of SMC that is earlier than that of January 
29, 2002.  See 38 C.F.R. § 3.157(b)(2).

The record shows that after service connection for the left 
eye disability was established by rating decision of April 
1970, the veteran periodically filed claims for an increased 
rating for the condition.  In an August 1978 rating decision, 
the RO assigned an increased rating (30 percent) for the left 
eye disability.  In a July 1996 rating decision, the RO 
denied an increased rating for the left eye disability.  The 
veteran did not appeal that decision, and it is considered 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 3.104, 
20.302, 20.1103 (1996).  Thereafter, the record shows that an 
informal claim for SMC for the left eye disability was not 
raised until January 29, 2002.  Therefore, the effective date 
of the award of SMC granted in February 2002 will be January 
29, 2002, the date of the informal claim, unless it is 
factually ascertainable that entitlement to SMC existed 
within the one-year period prior to January 29, 2002.  38 
C.F.R. §§ 3.155(c), 3.400(o)(1).

SMC was awarded in February 2002 on the basis of a finding 
that the veteran had blindness in the left eye, that is, only 
light perception.  See 38 C.F.R. § 4.84a, Diagnostic Codes 
6067-70 (2004).  Under the criteria for evaluating eye 
disabilities, loss of use or blindness of one eye, having 
only light perception, will be held to exist when there is 
inability to recognize test letters at 1 foot (.30m.) and 
when further examination of the eyes reveals that perception 
of objects, hand movements, or counting fingers cannot be 
accomplished at 3 feet (.91 m.), being considered of 
negligible utility.  38 C.F.R. § 4.79 (2004); see also 
38 U.S.C. § 1114(k); 38 C.F.R. § 3.350(a)(4).

Although SMC for an eye disability may also be awarded on the 
basis of anatomical loss of one eye or on the basis of there 
being vision in both eyes of 5/200 (see 38 C.F.R. § 4.84a, 
Diagnostic Codes 6063-66, 6071 (2004)), such facts have not 
been shown at any time in this case.  The veteran has not 
lost his left eye, and no medical evidence of record 
indicates that his right eye had a Snellen index of 5/200 or 
worse.  However, at the time of a VA eye examination 
conducted on January 29, 2002, the examiner found that his 
left eye had light perception only, and the assessment 
included aphakia and blindness of the left eye.  Accordingly, 
he was awarded the increased benefit of SMC for loss of use 
of the left eye.  

The evidence of record concerning the state of the veteran's 
left eye disability during the one-year period prior to 
January 29, 2002 consists of VA outpatient records from the 
eye clinic, which show among other things that he was seen 
four times in March 2001 and once each in June 2001, July 
2001, October 2001, and December 2001.  While the first two 
entries for March 2001 (i.e., March 2 and March 8) appear to 
indicate an ability to count fingers only at 2 feet, 
subsequent entries for March 2001 (i.e., March 12 and March 
14), as well as the entries for June 2001, July 2001, October 
2001, and December 2001, reflect better visual acuity in the 
left eye.  These records show an ability to recognize test 
letters at 1 or more feet.  In fact, the entry for June 2001 
indicates that the veteran's vision was much improved.  The 
foregoing evidence, as a whole, does not show that the 
veteran's left eye disability amounted to blindness in one 
eye.

The record does not contain private medical records or 
competent lay statements received by VA within the one-year 
period prior to January 29, 2002 that are relevant to the 
state of the veteran's left eye disability during that 
period.

The veteran has specifically claimed that, as shown by a VA 
outpatient record dated on May 25, 2000, he met the criteria 
for SMC based on loss of use of the left eye, and that an 
earlier effective date is therefore in order.  Although that 
ocular  examination did reveal significantly diminished 
visual acuity in the left eye, the examiner did not find that 
only light perception existed.   

The Board has carefully reviewed the evidence, which fails to 
show either a claim for SMC based on loss of use of the left 
eye was raised during the one-year period prior to January 
29, 2002, or the condition (blindness in one eye) on account 
of which SMC was awarded had existed within the one-year 
period prior to January 29, 2002.  The Board concludes that 
the RO properly assigned January 29, 2002 as the effective 
date for the grant of SMC under 38 U.S.C. § 1114(k) based on 
loss of use of the left eye, having only light perception.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Accordingly, the 
veteran's claim of entitlement to an effective date must be 
denied.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

An effective date prior to January 29, 2002, for the grant of 
special monthly compensation under 38 U.S.C. § 1114(k) based 
on loss of use of the left eye, having only light perception, 
is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


